

117 SRES 185 IS: Requesting that the President transmit to the Senate not later than 14 days after the date of the adoption of this resolution documents in the possession of the President relating to the Administration’s discussions and plans to assess, mitigate, and prevent growing inflation.
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 185IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Scott of Florida (for himself, Mr. Braun, and Mr. Lee) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONRequesting that the President transmit to the Senate not later than 14 days after the date of the adoption of this resolution documents in the possession of the President relating to the Administration’s discussions and plans to assess, mitigate, and prevent growing inflation.Whereas the Federal debt and rising inflation is a real crisis that hurts real Americans;Whereas the national debt of the United States is $27,900,000,000,000;Whereas this represents $223,441 in debt per taxpayer;Whereas in March President Biden and Democrats in Congress pushed through a wasteful $1,900,000,000,000 COVID spending bill that will further increase the Federal debt to $30,000,000,000,000;Whereas the Biden Administration and Democrats in Congress continue to push massive spending proposals that would contribute to inflation, which increases the cost of everyday goods and disproportionately affects low-income and fixed-income families;Whereas the cost of everyday purchases, like diapers and groceries, are increasing while home prices and rents continue to rise;Whereas food and gasoline prices have risen significantly over the past year, up 3.5 percent and 23 percent, respectively, in March 2021, according to the Consumer Price Index;Whereas the latest figures from the Bureau of Labor Statistics show the Consumer Price Index and Producer Price Index increasing 2.6 percent and 4.5 percent, respectively, over the year, the fastest increases in nearly a decade;Whereas several notable economists have expressed concern about the impact of the Biden Administration’s massive Federal spending, with warnings that a stimulus-fueled surge in consumer spending could revive a 1970s-style escalation in wages and prices that could cripple the economy in the years to come;Whereas the New York Times reported on April 13, 2021, that officials and aides at the White House and the Department of the Treasury have for months held private meetings to discuss inflation and conducted in-depth internal analyses for senior officials and President Biden;Whereas the content and conclusions of these secret meetings and working groups have not been disclosed and made available to the public;Whereas the New York Times also reports that Mr. Biden’s aides are sufficiently worried about the risk of spending fueling inflation that they shaped his infrastructure proposal, which has yet to be taken up by Congress, to funnel out $2.3 trillion over eight years, which is slower than traditional stimulus.;Whereas the Biden Administration continues to refuse to address or acknowledge the effects of rising inflation on American families, despite indications that inflation could significantly increase this year; andWhereas the partisan actions of the Biden Administration have real life consequences for Americans: Now, therefore, be itThat the President is requested to transmit to the Senate not later than 14 days after the date of the adoption of this resolution documents in the possession of the President relating to the Administration’s discussions and plans to mitigate and prevent growing inflation, including a detailed timeline of events and participants as well as any correspondence, reports, presentations, notes, or memorandum produced in preparation for, during, or as a result of these activities. 